Citation Nr: 0010867	
Decision Date: 04/25/00    Archive Date: 05/04/00

DOCKET NO.  98-12 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for constipation 
(claimed as a bowel condition).

2.  Entitlement to service connection for arthralgia of the 
left knee.

3.  Entitlement to service connection for bilateral pes 
planus.

4.  Entitlement to service connection for granulomatous lung 
disease.

5.  Entitlement to service connection for an acquired 
psychiatric disorder, to include anxiety.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran had many years of Reserves service, which 
apparently included periods of active duty and active duty 
for training.  The veteran's DD Form 214s show that she was 
first called to active duty from November 1988 to March 1989.  
She was again called to active duty in support of Operation 
Desert Storm/Desert Shield from September 1990 to April 1991, 
and served in Southwest Asia from November 1, 1990, to March 
11, 1991.  She thereafter enlisted in the Army, and served on 
active duty from March 1994 to June 1996.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1997 and August 1998 rating decisions 
of the Jackson, Mississippi, Department of Veterans (VA), 
Regional Office (RO), which denied entitlement to service 
connection for constipation (claimed as a bowel condition), 
arthralgia of the left knee, bilateral pes planus, 
granulomatous lung disease, chronic acne, chronic headaches 
and an acquired psychiatric disorder.  In March 1999, the 
hearing officer granted service connection for chronic 
headaches, assigning a 10 percent disability rating, and 
chronic acne, assigning a noncompensable disability rating.  


REMAND

"[A] person who submits a claim for benefits under a law 
administered by the Secretary [of Veterans Affairs] shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  The threshold question to be answered in 
this case is whether the appellant has presented evidence of 
well grounded claims; that is, claims that are plausible.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the United 
States Court of Appeals for the Federal Circuit held that, 
under section 5107(a), the VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.

More recently, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
issued a decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  In that decision, the Court 
addressed and rejected the appellant's newly raised argument 
on appeal that, by virtue of various regulations, VA 
ADJUDICATION PROCEDURE MANUAL M21-1 provisions, and 
Compensation & Pension Service (C&P) policy concerning the 
development of claims, VA has taken upon itself a duty to 
assist in fully developing the facts pertinent to a claim 
even in the absence of a well grounded claim.  Because there 
is no duty to assist under 38 U.S.C. § 5107(a) absent the 
submission of a 
well-grounded claim, the Court held that the Secretary cannot 
undertake to assist a veteran in developing facts pertinent 
to his or her claim until such a claim has first been 
established.

Notwithstanding, decisions of the Board must be based on all 
of the pertinent evidence available.  38 U.S.C.A. § 7104(a) 
(West 1991); see Gilbert v. Derwinski, 1 Vet. App. 49 (1991); 
see also Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's 
obligation under sec. 5103(a) to assist claimant in filing 
her claim pertains to relevant evidence which may exist or 
could be obtained) and Epps v. Brown, 9 Vet. App. 341 (1996) 
(sec. 5103(a) duty attaches in cases where the record 
references other known and existing evidence that pertain to 
the claim under consideration). The duty to assist the 
appellant in the development of her claim includes the duty 
to request information which may be pertinent to the claim.  
38 U.S.C.A. §§ 5106, 5107(a) (West 1991).  The duty to assist 
is particularly applicable to records which are known to be 
in the possession of the Federal Government.  See Counts v. 
Brown, 6 Vet. App. 473 (1994).

In the instant case, the veteran essentially contends that 
her chronic constipation (claimed as a bowel condition), 
arthralgia of the left knee, bilateral pes planus and 
granulomatous lung disease were all incurred or aggravated 
during her periods of active duty service and active duty for 
training.  A review of the evidence of record, however, 
reveals that only service medical records pertaining to her 
last period of active duty were obtained by the RO in 1996.  
Although the veteran has submitted 'personal' copies of 
medical records developed during her first two periods of 
active duty and a period of active duty for training in July 
1993, the Board observes that the information provided 
appears to be incomplete.  Therefore, an additional request 
for pertinent service medical records is warranted.

As noted above, the hearing officer granted service 
connection for chronic headaches, assigning a 10 percent 
disability rating, and chronic acne, assigning a 
noncompensable disability rating, in a March 1999 decision 
and SSOC.  Although the hearing officer informed the veteran 
that this was a complete grant of the benefits sought, 
thereby taking her claims out of appellate status, the Board 
observes that the veteran's accredited representative 
expressed dissatisfaction with the "logically down- stream" 
issues of the compensation levels assigned for these 
disabilities in its November 1999 VA Form 1-646.  See 
Grantham v. Brown, 114 F.3d 1156 (1997).

Where an appellant has submitted a timely notice of 
disagreement with adverse decisions and the RO has not 
subsequently issued a statement of the case addressing the 
issues, the Court has directed the Board to remand the issues 
to the RO for issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999); and Pond v. West, 12 Vet. App. 341, 347 
(1999).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  An appropriate official at the RO 
should attempt to obtain all medical 
records, to include examination reports 
and hospital summaries, compiled during 
the veteran's periods of service with the 
Reserves and her periods of active 
service prior to 1994.  Efforts to obtain 
these records should be documented and 
any evidence received in response to this 
request should be associated with the 
claims folder.  The RO should proceed 
with all reasonable follow-up referrals 
that may be indicated by the inquiry.

2.  After the above actions have been 
completed, the RO must then re-adjudicate 
the veteran's claims for service 
connection for constipation (claimed as a 
bowel condition), arthralgia of the left 
knee, bilateral pes planus granulomatous 
lung disease and a psychiatric 
disability.  If any of these 
determinations remain unfavorable to the 
veteran in any way, she and her 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which includes a summary of 
additional evidence submitted and any 
additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  Thereafter, the 
veteran and her representative should be 
afforded the opportunity to respond 
thereto.

3.  In addition, the RO should develop 
for appellate review the veteran's claims 
for higher initial disability ratings for 
chronic headaches and chronic acne.  In 
this regard, the RO should review the 
various arguments and contentions 
submitted by or on behalf of the veteran, 
and provide her with a statement of the 
case.  This statement must discuss any 
additional evidence developed, and take 
into consideration the findings set forth 
in Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran and her presentative are 
hereby notified that a timely substantive 
appeal (VA Form 9) must be filed in order 
to perfect an appeal as to one or more of 
her initial rating claims, and without 
such the Board will not have 
jurisdiction.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 6 -


